Olives, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise identified as item 149, consisting of so-called “Zip toilet cases,” and that such value was Sterling 6-7-6 each, less 2)4 per cent, plus packing as invoiced. As to all other merchandise involved, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of value, and that such values were the appraised values, less additions made by the importer on entry because of an advance made by the appraiser in similar cases.
Judgment will be rendered accordingly.